Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146478(136)                                                                                             Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 146478
  v                                                                COA: 307758
                                                                   St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  ____________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee and the Michigan
  Attorney General to file a supplemental authority and reply to defendant-appellant’s
  supplemental brief after oral argument is GRANTED. The supplemental authority and
  reply submitted on March 28, 2014 is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               March 31, 2014
                                                                              Clerk